ORDER

PER CURIAM.
This is an appeal from a judgment entered in favor of defendant, Lettie Thurman in an action where, plaintiff, Karen Ryan, sought compensation for personal injuries arising from an automobile collision. Ryan appeals. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).